. ... .


                                      ;


                           s.:....


OFFICE         OF THE ATIORNEY        GENERAL     OF l-EXAS
                         AUSTIN




  *
       .   .   .   .

  “Ee6Ilo 6ntlnu e n6%      . l       . . . *   . *   .   .I2


   *                *
       l   . l     .
Hotiarable


        Artzob   392&, V.A.C.S.,   roada as follov~t
         *%n thoic countl6a wh6ra the Dietriot Clerk
    i.8ccetpensated~11a tee boais, the clerk 0haz.l
    reoalw3 au& Sees and a6Oount foF au0h aa f66a
    0f 0riioeJaad ia th0.619oounti60 uh6re tb6 Dw
                is oaapom&3d On 8 I-
    triat Cl.erlc                          buir,
    ruch fee8 &all bs oolhtted and pald into the
    ogflaer's salary fund a nov Qr htreartar pr'md-
    6d by hV.”